Exhibit 10.1

 

ADDITIONAL PRIORITY LIEN INTERCREDITOR AGREEMENT

 

dated as of

 

November 29, 2016

 

among

 

JPMORGAN CHASE BANK, N.A.,
as RBL Facility Agent and Applicable First Lien Agent,

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Notes Facility Agent and
Applicable Second Lien Agent,

 

EP ENERGY LLC

 

and

 

THE SUBSIDIARIES OF EP ENERGY LLC NAMED HEREIN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I Definitions

 

2

 

 

 

 

 

SECTION 1.01.

 

Construction; Certain Defined Terms

 

2

 

 

 

 

 

ARTICLE II Priorities and Agreements with Respect to Collateral

 

14

 

 

 

 

 

SECTION 2.01.

 

Priority of Claims

 

14

SECTION 2.02.

 

Actions With Respect to Collateral; Prohibition on Contesting Liens

 

15

SECTION 2.03.

 

No Duties of First-Priority Lien Obligations Representatives; Provision of
Notice

 

17

SECTION 2.04.

 

No Interference; Payment Over; Reinstatement

 

18

SECTION 2.05.

 

Automatic Release of Junior Liens

 

20

SECTION 2.06.

 

Certain Agreements With Respect to Bankruptcy or Insolvency Proceedings

 

20

SECTION 2.07.

 

Reinstatement

 

24

SECTION 2.08.

 

Insurance

 

24

SECTION 2.09.

 

Refinancings

 

24

SECTION 2.10.

 

Amendments to Security Documents

 

25

SECTION 2.11.

 

Possessory Collateral Agent as Gratuitous Bailee for Perfection

 

26

 

 

 

 

 

ARTICLE III Existence and Amounts of Liens and Obligations

 

27

 

 

 

 

 

ARTICLE IV Consent of Grantors

 

27

 

 

 

 

 

ARTICLE V Miscellaneous

 

28

 

 

 

 

 

SECTION 5.01.

 

Notices

 

28

SECTION 5.02.

 

Waivers; Amendment

 

28

SECTION 5.03.

 

Parties in Interest

 

29

SECTION 5.04.

 

Survival of Agreement

 

29

SECTION 5.05.

 

Counterparts

 

29

SECTION 5.06.

 

Severability

 

29

SECTION 5.07.

 

Governing Law; Jurisdiction; Consent to Service of Process

 

29

SECTION 5.08.

 

WAIVER OF JURY TRIAL

 

30

SECTION 5.09.

 

Headings

 

30

SECTION 5.10.

 

Conflicts

 

30

SECTION 5.11.

 

Provisions Solely to Define Relative Rights

 

31

SECTION 5.12.

 

Agent Capacities

 

31

SECTION 5.13.

 

Supplements

 

31

SECTION 5.14.

 

Requirements For Consent and Acknowledgment

 

31

SECTION 5.15.

 

Intercreditor Agreements

 

32

SECTION 5.16.

 

Other Junior Intercreditor Agreements

 

32

 

i

--------------------------------------------------------------------------------


 

SECTION 5.17.

 

Further Assurances

 

33

 

EXHIBITS:

 

Exhibit A-1

 

Consent and Acknowledgment (Other First-Priority Lien Obligations)

 

 

Exhibit A-2

 

Consent and Acknowledgment (Other Second-Priority Lien Obligations)

 

 

 

ii

--------------------------------------------------------------------------------


 

This ADDITIONAL PRIORITY LIEN INTERCREDITOR AGREEMENT (this “Agreement”) is
dated as of November 29, 2016, among JPMORGAN CHASE BANK, N.A. (“JPM”), as the
RBL Facility Agent and the Applicable First Lien Agent, WILMINGTON TRUST,
NATIONAL ASSOCIATION (“Wilmington”), as the Notes Facility Agent and the
Applicable Second Lien Agent, EP Energy LLC (the “Company”), the Subsidiaries of
the Company named herein, each Other First-Priority Lien Obligations Agent and
each Other Second-Priority Lien Obligations Agent from time to time party
hereto.  Capitalized terms used but not defined in the preamble and the recitals
to this Agreement have the meanings set forth in Section 1.01(b) below.

 

On August 24, 2016, (a) the RBL Facility Agent, Citibank, N.A. (“Citi”), as Term
Facility Agent and Applicable Second Lien Agent (each as defined in the Senior
Lien Intercreditor Agreement), and Citi, as Priority Lien Term Facility Agent
(as defined in the Senior Lien Intercreditor Agreement) entered into the Senior
Lien Intercreditor Agreement and (b) the RBL Facility Agent and Citi, as Term
Facility Agent and Applicable Second Lien Agent (each as defined in the Priority
Lien Intercreditor Agreement) entered into the Priority Lien Intercreditor
Agreement.  On the date hereof, (x) the Notes Facility Agent is also entering
into a Consent and Acknowledgment (Other First-Priority Lien Obligations) in
respect of the Senior Lien Intercreditor Agreement (the “Senior Lien
Intercreditor Agreement Consent and Acknowledgment”), pursuant to which the
Notes Facility Obligations will be designated as Other First-Priority Lien
Obligations (as defined in the Senior Lien Intercreditor Agreement) pursuant to
the Senior Lien Intercreditor Agreement and (y) the Notes Facility Agent is also
entering into a Consent and Acknowledgment (Other First-Priority Lien
Obligations) in respect of the Priority Lien Intercreditor Agreement (the
“Priority Lien Intercreditor Agreement Consent and Acknowledgment”), pursuant to
which the Notes Facility Obligations will be designated as Other First-Priority
Lien Obligations (as defined in the Priority Lien Intercreditor Agreement)
pursuant to the Priority Lien Intercreditor Agreement.  This Agreement governs
the relationship between the First-Priority Lien Obligations Secured Parties as
a group, on the one hand, and the Second-Priority Lien Obligations Secured
Parties as a group, on the other hand, with respect to the Common Collateral,
while (i) the Senior Lien Intercreditor Agreement governs the relationship of
the First-Priority Lien Obligations Secured Parties, the Second-Priority Lien
Obligations Secured Parties and the Priority Lien Term Facility Secured Parties
(as defined in the Senior Lien Intercreditor Agreement) as a group, on the one
hand, and the Second-Priority Lien Obligations Secured Parties (as defined in
the Senior Lien Intercreditor Agreement) as a group, on the other hand, with
respect to the Common Collateral (as defined in the Senior Lien Intercreditor
Agreement) and (ii) the Priority Lien Intercreditor Agreement governs the
relationship of the First-Priority Lien Obligations Secured Parties and the
Second-Priority Lien Obligations Secured Parties as a group, on the one hand,
and the Second-Priority Lien Obligations Secured Parties (as defined in the
Priority Lien Intercreditor Agreement) as a group, on the other hand, with
respect to the Common Collateral (as defined in the Priority Lien Intercreditor
Agreement).  In addition, it is understood and agreed that not all
First-Priority Lien Obligations Secured Parties or Second-Priority Lien
Obligations Secured Parties, as the case may be, may have security interests in
all of the Collateral and nothing in this Agreement is intended to give rights
to any Person in any Collateral in which such Person (or its Representative or
Collateral Agent) does not otherwise have a security interest.

 

--------------------------------------------------------------------------------


 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Applicable First Lien Agent (for itself and on behalf of the
RBL Secured Parties and any Other First-Priority Lien Obligations Secured
Party), the Applicable Second Lien Agent (for itself and on behalf of the Notes
Facility Secured Parties and any Other Second-Priority Lien Obligations Secured
Party), the Company and the Subsidiaries of the Company party hereto hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.        Construction; Certain Defined Terms.

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument, other document, statute or regulation
herein shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified, (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, but shall not be deemed to
include the Subsidiaries of such Person unless express reference is made to such
Subsidiaries, (iii) the words “herein”, “hereof and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

 

(b)                                 As used in this Agreement, the following
terms have the meanings specified below:

 

“Applicable Agent” means (a) prior to the Discharge of First-Priority Lien
Obligations, the Applicable First Lien Agent and (b) following the Discharge of
First-Priority Lien Obligations, the Applicable Second Lien Agent.

 

“Applicable First Lien Agent” means the RBL Facility Agent until it shall have
notified in writing the Applicable Second Lien Agent, the Notes Facility Agent
(if not acting as the Applicable Second Lien Agent) and any Other
Second-Priority Lien Obligations Agent that another Representative has become
the Applicable First Lien Agent for the First-Priority Lien Obligations Secured
Parties, as appointed pursuant to a Pari Passu First-Priority Intercreditor
Agreement or other First-Priority Lien Obligations Documents.  For the avoidance
of doubt, (i) for so long as the Senior Lien Intercreditor Agreement is in
effect, the Applicable First Lien

 

2

--------------------------------------------------------------------------------


 

Agent hereunder shall also be the “Applicable First Lien Agent” under the Senior
Lien Intercreditor Agreement and (ii) for so long as the Priority Lien
Intercreditor Agreement is in effect the Applicable First Lien Agent hereunder
shall also be the “Applicable First Lien Agent” under the Priority Lien
Intercreditor Agreement.

 

“Applicable Second Lien Agent” means the Notes Facility Agent until it shall
have notified in writing the Applicable First Lien Agent, the RBL Facility Agent
(if not acting as the Applicable First Lien Agent) and any Other First-Priority
Lien Obligations Agent that another Representative has become the Applicable
Second Lien Agent for the Second-Priority Lien Obligations Secured Parties, as
appointed pursuant to a Pari Passu Second-Priority Intercreditor Agreement or
other Second-Priority Lien Obligations Documents.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Business Day” means any day excluding Saturday, Sunday and any other day on
which banking institutions in New York City or Houston, Texas are authorized by
law or other governmental actions to close; provided that when used in
connection with a LIBOR Loan (as defined in the RBL Facility), the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in Dollars in the London interbank Eurodollar market.

 

“Capital Stock” means (a) in the case of a corporation, corporate stock; (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests;
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person; and (e) any warrants, options or other rights to acquire any of
the foregoing; but excluding from all of the foregoing interests any debt
securities which are convertible into or exchangeable for any of the foregoing
equity interests, whether or not such debt securities include any right of
participation with Capital Stock.

 

“Citi” has the meaning set forth in the recitals hereto.

 

“Collateral” means all assets and properties subject to Liens in favor of any
Secured Party created by any of the RBL Facility Security Documents, the Notes
Facility Security Documents, each Other First-Priority Lien Obligations Security
Documents or each Other Second-Priority Lien Obligations Security Documents, as
applicable, to secure the RBL Facility Obligations, the Notes Facility
Obligations, any Series of Other First-Priority Lien Obligations or any
Series of Other Second-Priority Lien Obligations, as applicable.

 

“Collateral Agent” means the Notes Facility Agent, the RBL Facility Agent, each
Other First-Priority Lien Obligations Agent, each Other Second-Priority Lien
Obligations Agent, or all of the foregoing, as the context may require.

 

“Common Collateral” means the portion of the Collateral granted to secure one or
more Series of the First-Priority Lien Obligations and one or more Series of the
Second-Priority Lien Obligations.

 

3

--------------------------------------------------------------------------------


 

“Company” has the meaning set forth in the preamble hereto.

 

“Comparable Second-Priority Lien Obligations Collateral Documents” means, in
relation to any Common Collateral subject to any Lien created under any
First-Priority Lien Obligations Collateral Document, those Second-Priority Lien
Obligations Documents that create a Lien on the same Common Collateral, granted
by the same Grantor.

 

“Consent and Acknowledgment” means, as applicable, either (a) an instrument in
form and substance substantially similar to Exhibit A-1 hereto, pursuant to
which any Other First-Priority Lien Obligations Secured Party, through its
First-Priority Lien Obligations Representative, acknowledges this Agreement and
consents to be bound by the terms hereof in accordance with Section 5.14 or
(b) an instrument in form and substance substantially similar to Exhibit A-2
hereto, pursuant to which any Other Second-Priority Lien Obligations Secured
Party, through its Second-Priority Lien Obligations Representative, acknowledges
this Agreement and consents to be bound by the terms hereof in accordance with
Section 5.14, in case of each of clauses (a) and (b), acknowledged and confirmed
by the Applicable First Lien Agent, the Applicable Second Lien Agent and the
Company (on behalf of itself and its Subsidiaries party to this Agreement) for
purposes of this Agreement.

 

“DIP Financing” has the meaning set forth in Section 2.06(b)(i).

 

“Discharge” means, with respect to any Obligations, except to the extent
otherwise provided herein with respect to the reinstatement or continuation of
any such Obligations, the payment in full in cash or immediately available funds
(except for contingent indemnities and cost and reimbursement obligations to the
extent no claim has been made) of all such Obligations then outstanding, if any,
and, with respect to letters of credit or letter of credit guaranties
outstanding under the agreements or instruments (the “Relevant Instruments”)
governing such Obligations, delivery of cash collateral or backstop letters of
credit in respect thereof in a manner reasonably satisfactory to the Applicable
Agent and issuing lenders under such Relevant Instruments, in each case after or
concurrently with the termination of all commitments to extend credit
thereunder, and the termination of all commitments of “secured parties” under
the Relevant Instruments; provided that (i) the Discharge of the RBL Facility
Obligations shall not be deemed to have occurred if such payments are made in
connection with the establishment of another RBL Facility, (ii) the Discharge of
the First-Priority Lien Obligations shall not be deemed to have occurred if such
payments are made with the proceeds of other First-Priority Lien Obligations
that constitute an exchange or replacement for or a refinancing of such 
First-Priority Lien Obligations and (iii) the Discharge of any  Second-Priority
Lien Obligations shall not be deemed to have occurred if such payments are made
with the proceeds of other Second-Priority Lien Obligations that constitute an
exchange or replacement for or a refinancing of such  Second-Priority Lien
Obligations. In the event that any Obligations are modified and such Obligations
are paid over time or otherwise modified under Section 1129 of the Bankruptcy
Code pursuant to a confirmed and consummated Plan of Reorganization, such
Obligations shall be deemed to be discharged when the final payment is made, in
cash or immediately available funds or in the form of consideration otherwise
provided for in such Plan of Reorganization, in respect of such Indebtedness and
any obligations pursuant to such new Indebtedness shall have been satisfied. The
term “Discharged” shall have a corresponding meaning.

 

4

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” shall mean each Subsidiary of the Company that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.

 

“Event of Default” means an “Event of Default” under and as defined in the
applicable Notes Facility Documents, the applicable RBL Facility Documents, any
applicable Other First-Priority Lien Obligations Document and/or any applicable
Other Second-Priority Lien Obligations Document, as the context may require.

 

“First-Priority Lien Obligations” means (i) the RBL Facility Obligations and
(ii) the Other First-Priority Lien Obligations.

 

“First-Priority Lien Obligations Documents” means, collectively, the RBL
Facility Documents and the Other First-Priority Lien Obligations Documents.

 

“First-Priority Lien Obligations Representative” means each of the RBL Facility
Agent and each Other First-Priority Lien Obligations Agent.

 

“First-Priority Lien Obligations Secured Parties” means, collectively, the RBL
Facility Secured Parties and the Other First-Priority Lien Obligations Secured
Parties.

 

“Foreign Subsidiary” means each Subsidiary of the Company that is not a Domestic
Subsidiary.

 

“Grantor” means the Company and each Subsidiary of the Company that shall have
granted any Lien in favor of any Collateral Agent on any of its assets or
properties to secure any of the Obligations.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, fixed-price physical delivery
contracts, whether or not exchange traded, or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.  Notwithstanding the
foregoing, agreements or obligations to physically sell any commodity at any
index-based price shall not be considered Hedge Agreements.

 

“Indebtedness” means and includes all obligations that constitute
“Indebtedness”, “Debt” or other comparable terms as defined in the applicable
RBL Facility Documents, the

 

5

--------------------------------------------------------------------------------


 

applicable Notes Facility Documents, any relevant Other First-Priority Lien
Obligations Document or any relevant Other Second-Priority Lien Obligations
Document.

 

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under the Bankruptcy Code with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (d) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Grantor.

 

“JPM” has the meaning set forth in the preamble hereto.

 

“Lien” has the meaning set forth in the Notes Facility and/or the RBL Facility.

 

“Mortgages” means the RBL Mortgages, the Notes Mortgages, any Other
First-Priority Lien Obligations Mortgage and any Other Second-Priority Lien
Obligations Mortgage.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Notes” means the 8.00% Senior Secured Notes due 2024 of the Company.

 

“Notes Collateral Agreement” shall mean the Collateral Agreement dated as of
November 29, 2016 among the Company, each other grantor party thereto and the
Notes Facility Agent, as amended, supplemented or modified from time to time in
accordance with its terms.

 

“Notes Facility” means (i) the Indenture, dated as of November 29, 2016, in
respect of the Notes, among the Company, each Subsidiary of the Company from
time to time party thereto and the Notes Facility Agent, as trustee and
collateral agent thereunder, as amended, restated, supplemented, waived,
replaced (whether or not upon termination, and whether with the original lenders
or otherwise), restructured, repaid, refunded, refinanced or otherwise modified
from time to time, including any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the Indebtedness under such agreement or agreements or indenture or indentures
or any successor or replacement agreement or agreements or indenture or
indentures or increasing the amount loaned or issued thereunder or altering the
maturity thereof (except to the extent any such refinancing, replacement or
restructuring is designated by the Company to not be included in the definition
of “Notes Facility”), and (ii) whether or not the Indenture referred to in
clause (i) remains outstanding, if designated by the Company to be included in
the definition of “Notes Facility” and subject to the satisfaction of the
requirements set forth in Section 5.14, one or more (A) debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (B) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (C) instruments or agreements
evidencing any other Indebtedness, in each case, with the same or different
borrowers or issuers

 

6

--------------------------------------------------------------------------------


 

and, in each case, as amended, supplemented, modified, extended, restructured,
renewed, refinanced, restated, replaced or refunded in whole or in part from
time to time.

 

“Notes Facility Agent” means the trustee and collateral agent for the Notes
Facility Secured Parties, together with its successors in substantially the same
capacity as may from time to time be appointed.  As of the date hereof, the
Notes Facility Agent shall be Wilmington.

 

“Notes Facility Documents” means the Notes Facility, the Notes, the Notes
Facility Security Documents and any other related documents or instruments
executed and delivered pursuant to the Notes Facility or the Notes Facility
Security Documents evidencing or governing the obligations thereunder.

 

“Notes Facility Obligations” means all “Indenture Obligations” (as such term is
defined in the Notes Collateral Agreement) of the Company and other obligors
outstanding under, and all other obligations in respect of, the Notes Facility,
the Notes or any of the other Notes Facility Documents.

 

“Notes Facility Secured Parties” means, at any time, the Persons holding any
Notes Facility Obligations and the successors and permitted assigns thereof,
including the Notes Facility Agent and each other “Secured Party” as defined in
any applicable Notes Facility Document.

 

“Notes Mortgages” means all mortgages, trust deeds, deeds of trust, deeds to
secure debt, assignments of leases and rents, and other security documents
relating to any Real Estate Asset in favor of the Applicable Second Lien Agent
for the benefit of the Notes Facility Secured Parties and any Other
Second-Priority Lien Obligations Secured Parties, in each case, executed and
recorded pursuant to the applicable Second-Priority Lien Obligations Documents.

 

“Notes Security Agreements” means (a) the Notes Collateral Agreement and (b) the
Pledge Agreement dated as of November 29, 2016, among the Company, each other
pledgor party thereto and the Notes Facility Agent, as amended, supplemented or
modified from time to time in accordance with its terms.

 

“Notes Security Documents” means the Notes Security Agreements, the Notes
Mortgages and any other documents now existing or entered into after the date
hereof that create Liens on any assets or properties of any Grantor to secure
any Notes Facility Obligations.

 

“obligations” means any principal, interest (including interest accruing during
the period of any bankruptcy, insolvency, receivership or other similar
proceedings, regardless of whether allowed or allowable in any such proceeding),
penalties, fees, indemnifications, reimbursements (including reimbursement
obligations with respect to letters of credit and bankers’ acceptances), damages
and other liabilities payable under the documentation governing any
Indebtedness.

 

“Obligations” means the First-Priority Lien Obligations and the Second-Priority
Lien Obligations.

 

7

--------------------------------------------------------------------------------


 

“Other First-Priority Lien Obligations” means obligations of the Company and the
other Grantors (other than the RBL Facility Obligations) that are equally and
ratably secured with the RBL Facility Obligations (or secured with any other
priority relative to the RBL Facility Obligations as is permitted under the RBL
Facility Documents and effected through intercreditor arrangements with the RBL
Facility Agent or the RBL Facility Secured Parties (which intercreditor
arrangements may include the Senior Lien Intercreditor Agreement and the
Priority Lien Intercreditor Agreement)) and are designated by the Company as
“Other First-Priority Lien Obligations” hereunder; provided that the
requirements set forth in Section 5.14 shall have been satisfied.

 

“Other First-Priority Lien Obligations Agent” means, with respect to any
Series of Other First-Priority Lien Obligations or any separate facility within
such Series, the Person elected, designated or appointed as the administrative
agent and/or collateral agent, trustee or similar representative of such
Series or such separate facility within such Series by or on behalf of the
holders of such Series of Other First-Priority Lien Obligations or such separate
facility within such Series, and its respective successors in substantially the
same capacity as may from time to time be appointed.

 

“Other First-Priority Lien Obligations Credit Document” means any
(a) instruments, agreements or documents evidencing debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (b) debt securities, indentures and/or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances) or (c) instruments or agreements
evidencing any other Indebtedness, in each case to the extent that (i) the
obligations in respect thereof constitute Other First-Priority Lien Obligations
and (ii) the Representative with respect thereto has duly executed and delivered
the applicable Consent and Acknowledgment.

 

“Other First-Priority Lien Obligations Documents” means, collectively, the Other
First-Priority Lien Obligations Credit Documents and the Other First-Priority
Lien Obligations Security Documents related thereto.

 

“Other First-Priority Lien Obligations Mortgages” means all mortgages, trust
deeds, deeds of trust, deeds to secure debt, assignments of leases and rents,
and other security documents relating to any Real Estate Asset in favor of the
applicable First-Priority Lien Obligations Representative for the benefit of the
Other First-Priority Lien Obligations Secured Parties.

 

“Other First-Priority Lien Obligations Secured Parties” means, collectively, the
holders of any Other First-Priority Lien Obligations who have directly or
indirectly through their respective Other First-Priority Lien Obligations
Agents, become party to and bound by this Agreement pursuant to a Consent and
Acknowledgment in accordance with the provisions of Section 5.14 hereof.

 

“Other First-Priority Lien Obligations Security Documents” means, collectively,
the security agreements or any other documents now existing or entered into
after the date hereof

 

8

--------------------------------------------------------------------------------


 

that create Liens on any assets or properties of any Grantor to secure any Other
First-Priority Lien Obligations.

 

“Other Second-Priority Lien Obligations” means obligations of the Company and
the other Grantors (other than the Notes Facility Obligations) that are
designated by the Company as “Other Second-Priority Lien Obligations” hereunder
(including any interest and fees accruing after the commencement of bankruptcy
or insolvency proceedings whether or not allowed in such bankruptcy or
insolvency proceeding); provided that the requirements set forth in Section 5.14
shall have been satisfied.

 

“Other Second-Priority Lien Obligations Agent” shall mean, with respect to any
Series of Other Second-Priority Lien Obligations or any separate facility within
such Series, the Person elected, designated or appointed as the administrative
agent and/or collateral agent, trustee or similar representative of such
Series or such separate facility within such Series by or on behalf of the
holders of such Series of Other Second-Priority Lien Obligations or such
separate facility within such Series, and its respective successors in
substantially the same capacity as may from time to time be appointed.

 

“Other Second-Priority Lien Obligations Credit Document” means any
(a) instruments, agreements or documents evidencing debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (b) debt securities, indentures and/or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances) or (c) instruments or agreements
evidencing any other Indebtedness, in each case to the extent that (i) the
obligations in respect thereof constitute Other Second-Priority Lien Obligations
and (ii) the Representative with respect thereto has duly executed and delivered
the applicable Consent and Acknowledgment.

 

“Other Second-Priority Lien Obligations Documents” means, collectively, the
Other Second-Priority Lien Obligations Credit Documents and the Other
Second-Priority Lien Obligations Security Documents related thereto.

 

“Other Second-Priority Lien Obligations Mortgages” means all mortgages, trust
deeds, deeds of trust, deeds to secure debt, assignments of leases and rents,
and other security documents relating to any Real Estate Asset in favor of the
applicable Second-Priority Lien Obligations Representative for the benefit of
the Other Second-Priority Lien Obligations Secured Parties.

 

“Other Second-Priority Lien Obligations Secured Parties” means, collectively,
the holders of any Other Second-Priority Lien Obligations who have directly or
indirectly through their respective Other Second-Priority Lien Obligations
Agents, become party to and bound by this Agreement pursuant to a Consent and
Acknowledgment in accordance with the provisions of Section 5.14 hereof.

 

“Other Second-Priority Lien Obligations Security Documents” means, collectively,
the security agreements or any other documents now existing or entered into
after

 

9

--------------------------------------------------------------------------------


 

the date hereof that create Liens on any assets or properties of any Grantor to
secure any Other Second-Priority Lien Obligations.

 

“Pari Passu First-Priority Intercreditor Agreement” means any intercreditor
agreement entered into among the RBL Facility Agent and other First-Priority
Lien Obligations Representatives to govern the relationship among the
First-Priority Lien Obligations Secured Parties among themselves with respect to
any portion of the Common Collateral, as amended, supplemented, restated,
replaced or otherwise modified from time to time in accordance with its terms.

 

“Pari Passu Second-Priority Intercreditor Agreement” means any intercreditor
agreement entered into among the Notes Facility Agent and other Second-Priority
Lien Obligations Representatives to govern the relationship among the
Second-Priority Lien Obligations Secured Parties among themselves with respect
to any portion of the Common Collateral, as amended, supplemented, restated,
replaced or otherwise modified from time to time in accordance with its terms.

 

“Permitted Remedies” means, with respect to any Second-Priority Lien
Obligations:

 

(i) filing a claim or proof of claim or statement of interest with respect to
such Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;

 

(ii) taking any action (not adverse to the Liens securing any First-Priority
Lien Obligations, the priority status thereof, or the rights of the Applicable
First Lien Agent or any of the First-Priority Lien Obligations Secured Parties
to exercise rights, powers and/or remedies in respect thereof) in order to
create, perfect, preserve or protect (but not enforce) its Lien on any of the
Collateral;

 

(iii) filing any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims or
Liens of the Second-Priority Lien Obligations Secured Parties, including any
claims secured by the Common Collateral, in each case in accordance with the
terms of this Agreement;

 

(iv) filing any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency or Liquidation Proceeding or applicable non-bankruptcy
law, in each case not inconsistent with the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction);
and

 

(v) voting on any Plan of Reorganization, filing any claim or proof of claim,
making other filings and making any arguments, obligations, and motions
(including in support of or opposition to, as applicable, the confirmation or
approval of any Plan of Reorganization) that are, in each case, in accordance
with the terms of this Agreement.

 

10

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company or government,
individual or family trusts, or any agency or political subdivision thereof.

 

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.

 

“Possessory Collateral” means the Common Collateral in the possession or control
of any Collateral Agent (or its agents or bailees), to the extent that
possession or control thereof perfects a Lien thereon under the Uniform
Commercial Code of any jurisdiction.

 

“Possessory Collateral Agent” means, with respect to any Possessory Collateral,
the Collateral Agent having possession or control (including through its agents
or bailees) thereof.

 

“Priority Lien Intercreditor Agreement” means that certain Priority Lien
Intercreditor Agreement dated as of August 24, 2016 by and among JPM, as RBL
Facility Agent and Applicable First Lien Agent, Citi, as Term Facility Agent and
Applicable Second Lien Agent, and the Company and the Subsidiaries of the
Company named therein, as the case may be, as amended, supplemented, restated or
otherwise modified from time to time in accordance with its terms (including
pursuant to the Priority Lien Intercreditor Agreement Consent and
Acknowledgment) or any replacement thereof.

 

“Priority Lien Intercreditor Agreement Consent and Acknowledgment” has the
meaning set forth in the recitals hereto.

 

“RBL Facility” means (i) the Credit Agreement dated as of May 24, 2012, among
the Company, EPE Holdings LLC, the lenders and agents party thereto from time to
time and the RBL Facility Agent, as amended, restated, supplemented, waived,
replaced (whether or not upon termination, and whether with the original lenders
or otherwise), restructured, repaid, refunded, refinanced or otherwise modified
from time to time, including any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the Indebtedness under such agreement or agreements or indenture or indentures
or any successor or replacement agreement or agreements or indenture or
indentures or increasing the amount loaned or issued thereunder or altering the
maturity thereof (except to the extent any such refinancing, replacement or
restructuring is designated by the Company to not be included in the definition
of “RBL Facility”), and (ii) whether or not the facility referred to in clause
(i) remains outstanding, if designated by the Company to be included in the
definition of “RBL Facility” and subject to the satisfaction of the requirements
set forth in Section 5.14, one or more (A) debt facilities or commercial paper
facilities, providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to lenders or to special
purpose entities formed to borrow from lenders against such receivables) or
letters of credit, (B) debt securities, indentures or other forms of debt
financing (including convertible or exchangeable debt instruments or bank
guarantees or bankers’ acceptances) or (C) instruments or agreements evidencing
any other Indebtedness, in each case, with the same or different borrowers or
issuers

 

11

--------------------------------------------------------------------------------


 

and, in each case, as amended, supplemented, modified, extended, restructured,
renewed, refinanced, restated, replaced or refunded in whole or in part from
time to time.

 

“RBL Facility Agent” means the administrative agent and the collateral agent for
the RBL Facility Secured Parties, together with its successors or co-agents in
substantially the same capacity as may from time to time be appointed. As of the
date hereof, JPM shall be the RBL Facility Agent.

 

“RBL Facility Documents” means the documentation in respect of the RBL Facility,
the RBL Facility Security Agreements and the other “Credit Documents” or
comparable terms as defined in the RBL Facility.

 

“RBL Facility Obligations” means all “Obligations” (as such term is defined in
the Credit Agreement referred to in clause (i) of the definition of the RBL
Facility) of the Company and other obligors outstanding under, and all other
obligations in respect of, the RBL Facility or any other RBL Facility Documents.

 

“RBL Facility Secured Parties” means, at any time, the Persons holding any RBL
Facility Obligations and the successors and permitted assigns thereof, including
the RBL Collateral Agent and each other “Secured Party” as defined in any
applicable RBL Facility Document, including each counterparty to any Hedge
Agreement or any provider of cash management services, the obligations of which
are “Obligations” under the RBL Facility Security Agreements.

 

“RBL Facility Security Agreements” means (a) the Collateral Agreement dated as
of May 24, 2012, among the Company, EPE Holdings LLC, each other grantor party
thereto and the RBL Facility Agent, as amended, supplemented, restated or
otherwise modified from time to time in accordance with its terms, (b) the
Pledge Agreement dated as of May 24, 2012, among the Company, each other pledgor
party thereto and the RBL Facility Agent, as amended, supplemented or modified
from time to time in accordance with its terms, and (c) such other security
agreements and pledge agreements entered into from time to time in respect of
any RBL Facility described in clause (ii) of the definition thereof, as amended,
supplemented, restated or other modified from time to time in accordance with
their respective terms.

 

“RBL Facility Security Documents” means the RBL Facility Security Agreements,
the RBL Mortgages and any other documents now existing or entered into after the
date hereof that create Liens on any assets or properties of any Grantor to
secure any RBL Facility Obligations.

 

“RBL Mortgages” means all “Mortgages” as defined in the RBL Facility.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Grantor in any real property.

 

“Refinance” means to amend, restate, supplement, waive, replace (whether or not
upon termination, and whether with the original parties or otherwise),
restructure, repay, refund, refinance or otherwise modify from time to time
(including by means of any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or

 

12

--------------------------------------------------------------------------------


 

any portion of the obligations under such agreement or agreements or indenture
or indentures or any successor or replacement agreement or agreements or
indenture or indentures or increasing the amount loaned or issued thereunder or
altering the maturity thereof).  “Refinanced” and “Refinancing” shall have
correlative meanings.

 

“Representative” means (a) in the case of any RBL Facility Obligations, the RBL
Facility Agent, (b) in the case of any Notes Facility Obligations, the Notes
Facility Agent, (c) in the case of any Series of Other First-Priority Lien
Obligations, each Other First-Priority Lien Obligations Agent of such Series and
(d) in the case of any Series of Other Second-Priority Lien Obligations, each
Other Second-Priority Lien Obligations Agent of such Series.

 

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

 

“Second-Priority Lien Obligations” means the Notes Facility Obligations and the
Other Second-Priority Lien Obligations.

 

“Second-Priority Lien Obligations Documents” means the Notes Facility Documents
and each Other Second-Priority Lien Obligations Documents.

 

“Second-Priority Lien Obligations Representative” means, collectively, each of
the Notes Facility Agent and each Other Second-Priority Lien Obligations Agent.

 

“Second-Priority Lien Obligations Secured Parties”  means each of the Notes
Facility Secured Parties and each Other Second-Priority Lien Obligations Secured
Party.

 

“Secured Parties” means, collectively, the First-Priority Lien Obligations
Secured Parties and the Second-Priority Lien Obligations Secured Parties.

 

“Senior Lien Intercreditor Agreement” means that certain Amended and Restated
Senior Lien Intercreditor Agreement dated as of August 24, 2016 by and among
JPM, as RBL Facility Agent and Applicable First Lien Agent, Citi, as Term
Facility Agent and Applicable Second Lien Agent, Citi, as Priority Lien Term
Facility Agent and the Company and the Subsidiaries of the Company named
therein, as the case may be, as amended, supplemented, restated or otherwise
modified from time to time in accordance with its terms (including pursuant to
the Senior Lien Intercreditor Agreement Consent and Acknowledgment) or any
replacement thereof.

 

“Senior Lien Intercreditor Agreement Consent and Acknowledgment” has the meaning
set forth in the recitals hereto.

 

“Series” means, as applicable,

 

(a)                                 each of the RBL Facility Obligations and
each series of Other First-Priority Lien Obligations, each of which shall
constitute a separate Series of First-Priority Lien Obligations except that, in
the event any two or more series of such Other First-Priority Lien Obligations
(i) are secured by identical Collateral held by a common collateral agent and
(ii) the Company designates such other First-Priority Lien Obligations to
constitute a single Series, such

 

13

--------------------------------------------------------------------------------


 

series of Other First-Priority Lien Obligations shall collectively constitute a
single Series.  The First-Priority Lien Obligations Secured Parties with respect
to each Series of First-Priority Lien Obligations shall constitute a separate
Series of First-Priority Lien Obligations Secured Parties; and

 

(b)                                 each of the Notes Facility Obligations and
each series of Other Second-Priority Lien Obligations, each of which shall
constitute a separate Series of Second-Priority Lien Obligations, except that,
in the event that any two or more series of such Other Second-Priority Lien
Obligations (i) are secured by identical Collateral held by a common collateral
agent and (ii) the Company designates such Other Second-Priority Lien
Obligations to constitute a single Series, such series of Other Second-Priority
Lien Obligations shall collectively constitute a single Series.  The
Second-Priority Lien Obligations Secured Parties with respect to each Series of
Second-Priority Lien Obligations shall constitute a separate Series of
Second-Priority Lien Obligations Secured Parties.

 

“Subsidiary” has the meaning set forth in the Notes Facility, the RBL Facility,
each Other First-Priority Lien Obligations Credit Document and/or each Other
Second-Priority Lien Obligations Credit Document.

 

“Wilmington” has the meaning set forth in the preamble hereto.

 

ARTICLE II

 

PRIORITIES AND AGREEMENTS WITH RESPECT TO COLLATERAL

 

SECTION 2.01.        Priority of Claims.  (a)  Anything contained herein or in
any of the First-Priority Lien Obligations Documents or the Second-Priority Lien
Obligations Documents to the contrary notwithstanding, if an Event of Default
has occurred and is continuing, and any Collateral Agent is taking action to
enforce rights in respect of any Collateral (whether in an Insolvency or
Liquidation Proceeding or otherwise), or any distribution is made in respect of
any Collateral in any Insolvency or Liquidation Proceeding with respect to any
Grantor, the Proceeds (subject, in the case of any such distribution, to
Section 2.06 hereof) (all proceeds of any sale, collection or other liquidation
of any Collateral and all proceeds of any such distribution being collectively
referred to as “Proceeds”) shall be applied as follows:

 

FIRST, to the Applicable First Lien Agent for distribution in accordance with
any applicable First-Priority Lien Obligations Documents until payment in full
of all First-Priority Lien Obligations, and

 

SECOND, to the Applicable Second Lien Agent for distribution in accordance with
any applicable Second-Priority Lien Obligations Documents until payment in full
of all Second-Priority Lien Obligations.

 

(b)                                 It is acknowledged that (i) the aggregate
amount of any First-Priority Lien Obligations may, subject to the limitations
set forth in the applicable RBL Facility Documents, Notes Facility Documents,
Other First-Priority Lien Obligations Documents and Other Second-Priority Lien
Obligations Documents, as applicable, be Refinanced from time to time, all
without

 

14

--------------------------------------------------------------------------------


 

affecting the priorities set forth in Section 2.01(a) or the provisions of this
Agreement defining the relative rights of the First-Priority Lien Obligations
Secured Parties vis-a-vis the Second-Priority Lien Obligations Secured Parties,
and (ii) a portion of the First-Priority Lien Obligations consists or may
consist of Indebtedness that is revolving in nature, and the amount thereof that
may be outstanding at any time or from time to time may be increased or reduced
and subsequently reborrowed.  The priorities provided for herein shall not be
altered or otherwise affected by any Refinancing of either the Second-Priority
Lien Obligations (or any part thereof) or the First-Priority Lien Obligations
(or any part thereof), by the release of any Collateral or of any guarantees for
any First-Priority Lien Obligations or any Second-Priority Lien Obligations or
by any action that any Representative or Secured Party may take or fail to take
in respect of any Collateral.

 

(c)                                  Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing the
First-Priority Lien Obligations granted on the Collateral or of any Liens
securing the Second-Priority Lien Obligations granted on the Collateral and
notwithstanding any provision of the Uniform Commercial Code of any
jurisdiction, or any other applicable law or the Notes Facility Documents, the
RBL Facility Documents, any Other First-Priority Lien Obligations Document or
any Other Second-Priority Lien Obligations Document, or any defect or
deficiencies in, or failure to perfect, any such Liens or any other circumstance
whatsoever:

 

(i)                                     the Liens on the Common Collateral
securing the First-Priority Lien Obligations will rank senior to any Liens on
the Common Collateral securing the Second-Priority Lien Obligations;

 

(ii)                                  the Applicable First Lien Agent and each
First-Priority Lien Obligations Representative, on behalf of themselves and the
First-Priority Lien Obligations Secured Parties, hereby agree that the priority
of the Liens securing the First-Priority Lien Obligations as among the holders
of First-Priority Lien Obligations shall be governed by any Pari Passu
First-Priority Intercreditor Agreement or other First-Priority Lien Obligations
Documents, as applicable; and

 

(iii)                               the Applicable Second Lien Agent and each
Second-Priority Lien Obligations Representative, on behalf of themselves and the
Second-Priority Lien Obligations Secured Parties, hereby agree that the priority
of the Liens securing the Second-Priority Lien Obligations as among the holders
of Second-Priority Lien Obligations shall be governed by any Pari Passu
Second-Priority Intercreditor Agreement or other Second-Priority Lien
Obligations Documents, as applicable.

 

SECTION 2.02.        Actions With Respect to Collateral; Prohibition on
Contesting Liens.

 

(a)                                 Each of the Applicable Second Lien Agent, on
behalf of itself, each relevant Representative and the applicable
Second-Priority Lien Obligations Secured Parties, acknowledges and agrees that,
until the Discharge of all of the First-Priority Lien Obligations, (i)

 

15

--------------------------------------------------------------------------------


 

only the Applicable First Lien Agent shall act or refrain from acting with
respect to the Common Collateral and then only on the instructions of the
applicable First-Priority Lien Obligations Representative (given in accordance
with the First-Priority Lien Obligations Documents), (ii) no Collateral Agent
shall follow any instructions with respect to such Common Collateral from any
Second-Priority Lien Obligations Representative, any of the Second-Priority Lien
Obligations Secured Parties or the Applicable Second Lien Agent, (iii) none of
the Applicable Second Lien Agent, any Second-Priority Lien Obligations
Representative or any Second-Priority Lien Obligations Secured Party shall, nor
shall any of them instruct any Collateral Agent to, commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its interest in or realize upon, or
take any other action available to it in respect of, any Common Collateral,
whether under any Notes Facility Security Document or any Other Second-Priority
Lien Obligations Security Documents, as applicable, applicable law or otherwise,
it being agreed that (A) only the Applicable First Lien Agent, acting in
accordance with the RBL Facility Security Documents or the Other First-Priority
Lien Obligations Security Documents, as applicable, shall be entitled to take
any such actions or exercise any such remedies, or to cause any Collateral Agent
to do so and (B) notwithstanding the foregoing, the Applicable Second Lien Agent
and each Second-Priority Lien Obligations Representative may take Permitted
Remedies, and (iv) the Applicable Second Lien Agent, on behalf of itself, each
Second-Priority Lien Obligations Representative and the other Second-Priority
Lien Obligations Secured Parties, hereby waives any right of subrogation it or
any of them may acquire as a result of any payment hereunder until the Discharge
of the First-Priority Lien Obligations has occurred.  The Applicable First Lien
Agent and each First-Priority Lien Obligations Representative may deal with the
Common Collateral as if they had a senior Lien on such Collateral; provided
that, with respect to the First-Priority Lien Obligations Representatives, the
provisions of any Pari Passu First-Priority Intercreditor Agreement or other
First-Priority Lien Obligations Documents shall also be complied with. 
Furthermore, each of the Applicable Second Lien Agent, on behalf of itself, each
Second-Priority Lien Obligations Representative and the Second-Priority Lien
Obligations Secured Parties, acknowledges and agrees that no Applicable Second
Lien Agent, Second-Priority Lien Obligations Representative or any other
Second-Priority Lien Obligations Secured Party will contest, protest or object
to any foreclosure proceeding or action brought by any First-Priority Lien
Obligations Representative or any other First-Priority Lien Obligations Secured
Party or any other exercise by any First-Priority Lien Obligations
Representative or any other First-Priority Lien Obligations Secured Party of any
rights and remedies relating to the Common Collateral.

 

(b)                                 (i) The Applicable Second Lien Agent, each
of the Notes Facility Agent, the other Notes Facility Secured Parties, the Other
Second-Priority Lien Obligations Agents and the other Other Second-Priority Lien
Obligations Secured Parties each agrees that it will not (and hereby waives any
right to) contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the perfection, priority,
validity or enforceability of a Lien held by or on behalf of any of the RBL
Facility Secured Parties and any Other First-Priority Lien Obligations Secured
Parties in all or any part of the Collateral, or the provisions of this
Agreement.

 

16

--------------------------------------------------------------------------------


 

(ii)                                  The Applicable First Lien Agent, each of
the RBL Facility Agent, the other RBL Facility Secured Parties, the Other
First-Priority Lien Obligations Agents and the other Other First-Priority Lien
Obligations Secured Parties each agrees that it will not (and hereby waives any
right to) contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the perfection, priority,
validity or enforceability of a Lien held by or on behalf of any of the
Second-Priority Lien Obligations Secured Parties in all or any part of the
Collateral, or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the Notes
Facility Agent, any Notes Facility Secured Party, the RBL Facility Agent, any
other RBL Facility Secured Party, any Other First-Priority Lien Obligations
Agent, any other Other First-Priority Lien Obligations Secured Parties, any
Other Second-Priority Lien Obligations Agent or any other Other Second-Priority
Lien Obligations Secured Parties to enforce this Agreement.

 

(c)                                  The parties hereto agree to execute,
acknowledge and deliver a memorandum of Intercreditor Agreement, together with
such other documents in furtherance hereof or thereof, in each case, in proper
form for recording in connection with any Mortgages and in form and substance
reasonably satisfactory to each of the Collateral Agents, in those jurisdictions
where such recording is reasonably recommended or requested in writing by
local real estate counsel and/or the title insurance company, or as otherwise
deemed reasonably necessary or proper by the parties hereto.

 

SECTION 2.03.        No Duties of First-Priority Lien Obligations
Representatives; Provision of Notice.

 

(a)                                 Each of the Applicable Second Lien Agent,
Second-Priority Lien Obligations Representatives and other Second-Priority Lien
Obligations Secured Parties acknowledges and agrees that: (i) none of the
Applicable First Lien Agent, First-Priority Lien Obligations Representatives or
any other First-Priority Lien Obligations Secured Party shall have any duties or
other obligations to the Applicable Second Lien Agent, the Second-Priority Lien
Obligations Representatives or the Second-Priority Lien Obligations Secured
Parties with respect to any Common Collateral, other than to transfer to the
Applicable Second Lien Agent any Proceeds of any such Common Collateral
remaining in its possession following any sale, transfer or other disposition of
such Common Collateral (in each case, unless the Second-Priority Lien
Obligations have been Discharged prior to or concurrently with such sale,
transfer, disposition, payment or satisfaction) and the Discharge of the
First-Priority Lien Obligations secured thereby, or if any First-Priority Lien
Obligations Representative shall be in possession of all or any part of such
Common Collateral after such payment and satisfaction in full and termination,
such Common Collateral or any part thereof remaining, in each case without any
representation or warranty on the part of such First-Priority Lien Obligations
Representative or any other First-Priority Lien Obligations Secured Party;
(ii) in furtherance of the foregoing, until the Discharge of the First-Priority
Lien Obligations shall have occurred, the Applicable First Lien Agent shall be
entitled, for the benefit of the First-Priority Lien Obligations Secured
Parties, to sell, transfer or otherwise dispose of or deal with such Common
Collateral as provided herein and in the applicable First-Priority Lien
Obligations Documents, without regard to any Second-Priority Lien Obligations
secured by the Common Collateral held by any Second-Priority Lien Obligations
Secured Party or any rights to which the Second-Priority Lien Obligations
Secured

 

17

--------------------------------------------------------------------------------


 

Parties would otherwise be entitled as a result of such Second-Priority Lien
Obligations secured by the Common Collateral; and (iii) without limiting the
foregoing, none of the Applicable First Lien Agent, First-Priority Lien
Obligations Representatives or any other First-Priority Lien Obligations Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Common Collateral (or any other collateral securing the First-Priority
Lien Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Common Collateral (or any other collateral securing the
First-Priority Lien Obligations), in any manner that would maximize the return
to the Second-Priority Lien Obligations Secured Parties, notwithstanding that
the order and timing of any such realization, sale, disposition or liquidation
may affect the amount of proceeds actually received by the Second-Priority Lien
Obligations Secured Parties from such realization, sale, disposition or
liquidation.  Each of the Applicable Second Lien Agent, Second-Priority Lien
Obligations Representatives and  other Second-Priority Lien Obligations Secured
Parties waives any claim it or any other Second-Priority Lien Obligations
Secured Party may now or hereafter have against the Applicable First Lien Agent,
any First-Priority Lien Obligations Representative or any other First-Priority
Lien Obligations Secured Party (or their representatives) arising out of (i) any
actions which the Applicable First Lien Agent, such First-Priority Lien
Obligations Representative or any such other First-Priority Lien Obligations
Secured Party takes or omits to take (including actions with respect to the
creation, perfection or continuation of Liens on any Collateral, actions with
respect to the foreclosure upon, sale, release or depreciation of, or failure to
realize upon, any of the Collateral and actions with respect to the collection
of any claim for all or any part of the First-Priority Lien Obligations from any
account debtor, guarantor or any other party) in accordance with the relevant
First-Priority Lien Obligations Documents or any other agreement related thereto
or to the collection of the First-Priority Lien Obligations or the valuation,
use, protection or release of any security for the First-Priority Lien
Obligations, (ii) any election by the Applicable First Lien Agent, any
First-Priority Lien Obligations Representative or any other First-Priority Lien
Obligations Secured Party, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b) of the Bankruptcy Code or
(iii) subject to Section 2.06, any borrowing by, or grant of a security interest
or administrative expense priority under Section 364 of the Bankruptcy Code by,
the Company or any of its Subsidiaries, as debtor-in-possession.

 

(b)                                 The RBL Facility Agent shall, after
obtaining actual knowledge that it no longer qualifies as the Applicable First
Lien Agent, notify the Company, the other First-Priority Lien Obligations
Representatives and the Second-Priority Lien Obligations Representatives of the
same.

 

(c)                                  The Notes Facility Agent shall, after
obtaining actual knowledge that it no longer qualifies as the Applicable Second
Lien Agent, notify the Company, the other Second-Priority Lien Obligations
Representatives and the First-Priority Lien Obligations Representatives of the
same.

 

SECTION 2.04.        No Interference; Payment Over; Reinstatement.  (a)  Each of
the Applicable Second Lien Agent, Second-Priority Lien Obligations
Representatives and other Second-Priority Lien Obligations Secured Parties
agrees that (i) it will not take or cause to be taken any action, the purpose or
effect of which is, or could be, to make any Second-Priority Lien Obligations
secured by the Common Collateral pari passu with, or to give such
Second-Priority Lien Obligations Secured Party any preference or priority
relative to, any First-

 

18

--------------------------------------------------------------------------------


 

Priority Lien Obligations with respect to the Collateral securing the
First-Priority Lien Obligations or any part thereof, (ii) it will not challenge
or question in any proceeding the validity or enforceability of any RBL Facility
Security Document or Other First-Priority Lien Obligations Security Document or
the validity, attachment, perfection or priority of any Lien under the RBL
Facility Security Documents or Other First-Priority Lien Obligations Security
Documents, or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement, (iii) it will not take or
cause to be taken any action the purpose or intent of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Common Collateral by
the Applicable First Lien Agent, any First-Priority Lien Obligations
Representative or any other First-Priority Lien Obligations Secured Party,
(iv) it shall not have any right to (A) direct the Applicable First Lien Agent,
any First-Priority Lien Obligations Representative or any other First-Priority
Lien Obligations Secured Party to exercise any right, remedy or power with
respect to any Common  Collateral or (B) consent to the exercise by the
Applicable First Lien Agent, any First-Priority Lien Obligations Representative
or any other First-Priority Lien Obligations Secured Party of any right, remedy
or power with respect to any Common  Collateral, (v) it will not institute any
suit or assert in any suit, bankruptcy, insolvency or other proceeding any claim
against the Applicable First Lien Agent, any First-Priority Lien Obligations
Representative or any other First-Priority Lien Obligations Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to, and none of the Applicable First Lien
Agent, any First-Priority Lien Obligations Representative or any other
First-Priority Lien Obligations Secured Party shall be liable for, any action
taken or omitted to be taken by the Applicable First Agent, any Collateral
Agent, any First-Priority Lien Obligations Representative or other
First-Priority Lien Obligations Secured Party with respect to any Common
Collateral, (vi) it will not seek, and hereby waives any right, to have any
Common Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Collateral and (vii) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the Notes
Facility Agent, any other Notes Facility Secured Party, the RBL Facility Agent,
any other RBL Facility Secured Party, any Other First-Priority Lien Obligations
Agent, any other Other First-Priority Lien Obligations Secured Parties, any
Other Second-Priority Lien Obligations Agent, or any other Other Second-Priority
Lien Obligations Secured Parties to enforce this Agreement in accordance with
its terms.

 

(b)                                 Each of the Applicable Second Lien Agent,
Second-Priority Lien Obligations Representatives and other Second-Priority Lien
Obligations Secured Parties hereby agrees that if it shall obtain possession of
any Common Collateral or shall realize any proceeds or payment in respect of any
such Collateral, pursuant to any Notes Facility Security Document, Other
Second-Priority Lien Obligations Security Document or by the exercise of any
rights available to it or any of them under applicable law or in any Insolvency
or Liquidating Proceeding or through any other exercise of remedies, at any time
prior to the Discharge of the First-Priority Lien Obligations, then it shall
hold such Collateral, proceeds or payment in trust for the First-Priority Lien
Obligations Secured Parties and transfer such Collateral, proceeds or payment,
as the case may be, to the Applicable First Lien Agent reasonably promptly after
obtaining actual knowledge (or notice from the Applicable First Lien Agent) that
it is in possession of such Collateral, proceeds or payment.  Each of the
Applicable Second Lien Agent,

 

19

--------------------------------------------------------------------------------


 

Second-Priority Lien Obligations Representatives and other Second-Priority Lien
Obligations Secured Parties agrees that, if at any time it receives notice or
obtains actual knowledge that all or part of any payment with respect to any
First-Priority Lien Obligations previously made shall be rescinded for any
reason whatsoever, it shall promptly pay over to the Applicable First Lien Agent
any payment received by it and then in its possession or under its control in
respect of any Common Collateral and shall promptly turn over any Common
Collateral then held by it over to the Applicable First Lien Agent, and the
provisions set forth in this Agreement shall be reinstated as if such payment
had not been made, until the Discharge of the First-Priority Lien Obligations
has occurred.

 

SECTION 2.05.        Automatic Release of Junior Liens.  (a)  Each of the
Applicable Second Lien Agent, Second-Priority Lien Obligations Representatives
and other Second-Priority Lien Obligations Secured Parties agrees that in the
event of a sale, transfer or other disposition of any Common Collateral in
connection with the foreclosure upon or other exercise of rights and remedies
with respect to such Common Collateral that results in the release by the
Applicable First Lien Agent of the Lien held by the Applicable First Lien Agent
on such Common Collateral (regardless of whether or not an Event of Default has
occurred and is continuing under the Second-Priority Lien Obligations Documents
at the time of such sale, transfer or other disposition), the Lien held by each
Second-Priority Lien Obligations Agent on such Common Collateral shall be
automatically released; provided that, notwithstanding the foregoing, all
Second-Priority Lien Obligations Secured Parties shall be entitled to any
Proceeds of a sale, transfer or other disposition under this clause (a) that
remain after Discharge of the First-Priority Lien Obligations, and the Liens on
such remaining Proceeds securing the Second-Priority Lien Obligations shall not
be automatically released pursuant to this Section 2.05(a).

 

(b)                                 Each of the Applicable Second Lien Agent,
Second-Priority Lien Obligations Representatives and other Second-Priority Lien
Obligations Secured Parties agrees to execute and deliver (at the sole cost and
expense of the Grantors) all such authorizations and other instruments as shall
reasonably be requested in writing by the Applicable First Lien Agent or any
First-Priority Lien Obligations Representative acting on behalf of the relevant
First-Priority Lien Obligations Secured Parties to evidence and confirm any
release of Common Collateral provided for in this Section 2.05.

 

SECTION 2.06.        Certain Agreements With Respect to Bankruptcy or Insolvency
Proceedings.  (a)  This Agreement shall continue in full force and effect
notwithstanding the commencement of any proceeding under the Bankruptcy Code or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law by or against the Company or any of its Subsidiaries. Without
limiting the generality of the foregoing, the provisions of this Agreement are
intended to be and shall be enforceable as a “subordination agreement” under
Section 510(a) of the Bankruptcy Code.

 

(b)                                 If the Company or any of its Subsidiaries
shall become subject to a case (a “Bankruptcy Case”) under the Bankruptcy Code
and if the Applicable First Lien Agent desires to permit the use of cash
collateral or to permit the Company and/or any of its Subsidiaries to obtain
financing under Section 363 or Section 364 of the Bankruptcy Code or under any
other similar law (“DIP Financing”) either secured by a Lien on, or constituting
the proceeds of, the Common Collateral, then the Applicable Second Lien Agent
and the Second-Priority Lien

 

20

--------------------------------------------------------------------------------


 

Obligations Secured Parties hereby agree: (A) not to object to such use of cash
collateral or DIP Financing or to request adequate protection (except as
otherwise expressly permitted by the terms of this Agreement) or any other
relief in connection therewith so long as the Second-Priority Lien Obligations
Secured Parties retain the benefit of their Liens on the Common Collateral,
including Proceeds thereof arising after the commencement of such Bankruptcy
Case (to the extent provided for under applicable law), with the same priority
vis-à-vis the First-Priority Lien Obligations Secured Parties (other than with
respect to any DIP Financing Liens granted thereto) as existed prior to the
commencement of such Bankruptcy Case and (B) to the extent the Liens on the
Common Collateral securing the First-Priority Lien Obligations are subordinated
or pari passu with such DIP Financing, to subordinate its Liens on the Common
Collateral to the Liens granted to the lenders providing such DIP Financing (and
all obligations relating thereto, including any “carve-out” from the Common
Collateral granting administrative priority status or Lien priority to secure
the payment of fees and expenses of the United States Trustee or professionals
retained by any debtor or creditors’ committee agreed to by the Applicable First
Lien Agent or the First-Priority Lien Obligations Secured Parties) and to any
adequate protection Liens granted to the Applicable First Lien Agent on the same
basis as the Liens on such Common Collateral securing the First-Priority Lien
Obligations are subordinated to such DIP Financing or to confirm the priorities
with respect to such Common Collateral as set forth herein, as applicable.

 

(c)                                  Each of the Applicable Second Lien Agent,
Second-Priority Lien Obligations Representatives and other Second-Priority Lien
Obligations Secured Parties agrees that it will not object to and will not
otherwise contest: (i) any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of the First-Priority
Lien Obligations made by the Applicable First Lien Agent, any First-Priority
Lien Obligations Representative or any other First-Priority Lien Obligations
Secured Party; (ii) any lawful exercise by any holder of First-Priority Lien
Obligations of the right to credit bid First-Priority Lien Obligations in any
sale in foreclosure of Common Collateral; (iii) any other request for judicial
relief made in any court by the Applicable First Lien Agent, any First-Priority
Lien Obligations Representative or any other First-Priority Lien Obligations
Secured Party relating to the lawful enforcement of any Lien on the Common
Collateral; or (iv) any sale or other disposition of any Common Collateral (or
any portion thereof) under Section 363 of the Bankruptcy Code or any other
applicable provision of the Bankruptcy Code if the First-Priority Lien
Obligations Secured Parties of any Series or the relevant First-Priority Lien
Obligations Representative acting on their behalf shall have consented to such
sale or disposition of such Common Collateral and the applicable order approving
such sale or disposition provides that, to the extent the sale is to be free and
clear of Liens, the Liens securing the First-Priority Lien Obligations and the
Second-Priority Lien Obligations will attach to the Proceeds of the sale on the
same basis of priority as the Liens securing such Obligations on the assets
being sold, in accordance with this Agreement.

 

(d)                                 Each of the Applicable Second Lien Agent,
Second-Priority Lien Obligations Representatives and other Second-Priority Lien
Obligations Secured Parties agree that it will not seek relief from the
automatic stay or any other stay in any insolvency or liquidation proceeding
with respect to Common Collateral without the prior consent of the Applicable
First Lien Agent.

 

21

--------------------------------------------------------------------------------


 

(e)                                  Each of the Applicable Second Lien Agent,
Second-Priority Lien Obligations Representatives and other Second-Priority Lien
Obligations Secured Parties hereby agrees that it will not object to and will
not otherwise contest (or support any other Person contesting): (i) any request
by the Applicable First Lien Agent or any First-Priority Lien Obligations
Secured Party (or any First-Priority Lien Obligations Representative acting on
its behalf) for adequate protection with respect to the applicable Common
Collateral or (ii) any objection by the Applicable First Lien Agent or any
First-Priority Lien Obligations Secured Party (or any First-Priority Lien
Obligations Representative acting on its behalf) to any motion, relief, action
or proceeding based on the Applicable  First Lien Agent or any First-Priority
Lien Obligations Secured Party (or any First-Priority Lien Obligations
Representative acting on its behalf) claiming a lack of adequate protection with
respect to the applicable Common Collateral.  Notwithstanding the foregoing, in
any Insolvency or Liquidation Proceeding, (I)(x) if the First-Priority Lien
Obligations Secured Parties (or any subset thereof) are granted adequate
protection in the form of a Lien on additional or replacement collateral, then
the Applicable Second Lien Agent may seek or request adequate protection in the
form of a Lien on such additional or replacement collateral, so long as, with
respect to the Common Collateral, such Lien is subordinated to the adequate
protection Lien granted to the holders of the applicable First-Priority Lien
Obligations, on the same basis as the other Liens securing Second-Priority Lien
Obligations on the Common  Collateral are subordinated to the Liens on Common
Collateral securing the First-Priority Lien Obligations under this Agreement and
(y) each of the Applicable Second Lien Agent, Second-Priority Lien Obligations
Representatives and Second-Priority Lien Obligations Secured Parties hereby
agrees that in the event the Applicable Second Lien Agent seeks or requests
adequate protection and such adequate protection is granted in the form of a
Lien on additional or replacement collateral, then the First-Priority Lien
Obligations Secured Parties (or the Applicable First Lien Agent or the relevant
First-Priority Lien Obligations Representative(s) acting on their behalf) shall
also be granted a Lien on such additional or replacement collateral as adequate
protection for the First-Priority Lien Obligations and that any adequate
protection Lien on such additional or replacement collateral that constitutes
Common Collateral securing the Second-Priority Lien Obligations shall be
subordinated to the adequate protection Liens on such collateral granted to the
holders of the First-Priority Lien Obligations and any other Liens on Common
Collateral granted to the holders of First-Priority Lien Obligations on the same
basis as the Liens securing Second-Priority Lien Obligations are so subordinated
to the Liens securing the First-Priority Lien Obligations under this Agreement,
and (II)(x) if the First-Priority Lien Obligations Secured Parties (or any
subset thereof) are granted adequate protection in the form of a superpriority
administrative claim, then the Applicable Second Lien Agent may seek or request
adequate protection in the form of a superpriority administrative claim, so long
as such claim is subordinated to the adequate protection superpriority claim
granted to the holders of the applicable First-Priority Lien Obligations on the
same basis as the other claims with respect to the Second-Priority Lien
Obligations are subordinated to the claims with respect to the First-Priority
Lien Obligations under this Agreement and (y) each of the Applicable Second Lien
Agent, Second-Priority Lien Obligations Representatives and Second-Priority Lien
Obligations Secured Parties hereby agrees that in the event the Applicable
Second Lien Agent seeks or requests adequate protection and such adequate
protection is granted in the form of a superpriority administrative claim, then
the First-Priority Lien Obligations Secured Parties (or the Applicable First
Lien Agent or the relevant First-Priority Lien Obligations
Representative(s) acting on their behalf) shall also be granted a

 

22

--------------------------------------------------------------------------------


 

superpriority administrative claim and that any claim granted with respect to
the Second-Priority Lien Obligations shall be subordinated to the superpriority
administrative claim granted with respect to the First-Priority Lien Obligations
as adequate protection on the same basis as the claims with respect to the
Second-Priority Lien Obligations are so subordinated to the claims with respect
to the First-Priority Lien Obligations under this Agreement.

 

(f)                                   Each of the Applicable Second Lien Agent,
Second-Priority Lien Obligations Representatives and other Second-Priority Lien
Obligations Secured Parties hereby agrees that (i) it will not oppose or seek to
challenge any claim by the Applicable First Lien Agent, any First-Priority Lien
Obligations Representative or any other First-Priority Lien Obligations Secured
Party for allowance of First-Priority Lien Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the
Applicable First Lien Agent’s Lien on the Common Collateral, without regard to
the existence of the Lien of the Second-Priority Lien Obligations Secured
Parties on the Common Collateral; and (ii) until the Discharge of First-Priority
Lien Obligations has occurred, the Applicable Second Lien Agent, on behalf of
itself, the Second-Priority Lien Obligations Representatives and the
Second-Priority Lien Obligations Secured Parties, will not assert or enforce any
claim under Section 506(c) of the Bankruptcy Code senior to or on a parity with
the Liens on Common Collateral securing the First-Priority Lien Obligations for
costs or expenses of preserving or disposing of any Collateral.

 

(g)                                  The Applicable Second Lien Agent, on behalf
of itself, the Notes Facility Agent, the Notes Facility Secured Parties, each
Other Second-Priority Lien Obligations Agent and the Other Second-Priority Lien
Obligations Secured Parties of the applicable Series, and the Applicable First
Lien Agent, on behalf of itself, the RBL Facility Agent, the RBL Facility
Secured Parties, each Other First-Priority Lien Obligations Agent and the Other
First-Priority Lien Obligations Secured Parties of the applicable Series,
acknowledges and intends that:  the grants of Liens pursuant to the
Second-Priority Lien Obligations Security Documents, on the one hand, and the
First-Priority Lien Obligations Security Documents, on the other hand,
constitute separate and distinct grants of Liens, and because of, among other
things, their differing rights in the Collateral, the First-Priority Lien
Obligations are fundamentally different from the Second-Priority Lien
Obligations and must be separately classified in any Plan of Reorganization
proposed or confirmed (or approved) in an Insolvency or Liquidation Proceeding. 
To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First-Priority Lien
Obligations Secured Parties and the Second-Priority Lien Obligations Secured
Parties in respect of any Collateral constitute claims in the same class (rather
than separate classes of secured claims), then the First-Priority Lien
Obligations Secured Parties and the Second-Priority Lien Obligations Secured
Parties hereby acknowledge and agree that all distributions from the Common
Collateral shall be made as if there were separate classes of First-Priority
Lien Obligations and Second-Priority Lien Obligations against the Grantors (with
the effect being that, to the extent that the aggregate value of the Common
Collateral is sufficient (for this purpose ignoring all claims held by the
Second-Priority Lien Obligations Secured Parties ), the First-Priority Lien
Obligations Secured Parties shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest, fees or expenses
that are available from the Common Collateral (regardless of whether any such
claims may or may not be allowed or allowable in whole or in part as against the
Company or any of the Grantors in the applicable Insolvency or Liquidation
Proceeding(s) pursuant to Section 506(b) of the Bankruptcy Code or

 

23

--------------------------------------------------------------------------------


 

otherwise) before any distribution is made in respect of the Second-Priority
Lien Obligations from, or with respect to, such Collateral, with the holder of
such Second-Priority Lien Obligations hereby acknowledging and agreeing to turn
over to the respective other Secured Parties amounts otherwise received or
receivable by them from, or with respect to, such Collateral to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing their aggregate recoveries).

 

(h)                                 If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization or similar dispositive restructuring plan, both on account of
First-Priority Lien Obligations and on account of Second-Priority Lien
Obligations, then, to the extent the debt obligations distributed on account of
the First-Priority Lien Obligations and on account of the Second-Priority Lien
Obligations are secured by Liens upon the Common Collateral, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the debt obligations so
distributed, to the Liens securing such debt obligations and the distribution of
proceeds thereof.

 

SECTION 2.07.        Reinstatement.  In the event that any of the First-Priority
Lien Obligations shall have been paid in full and such payment or any part
thereof shall subsequently, for whatever reason (including an order or judgment
for disgorgement of a preference under the Bankruptcy Code, or any similar law,
or the settlement of any claim in respect thereof), be required to be returned
or repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First-Priority Lien Obligations shall again have been
paid in full in cash.

 

SECTION 2.08.        Insurance.  As between the Applicable First Lien Agent, on
the one hand, and the Applicable Second Lien Agent, the Notes Facility Agent and
any Other Second-Priority Lien Obligations Agent, on the other hand, only the
Applicable First Lien Agent will have the right (subject to the rights of the
Grantors under the Notes Facility Documents, the RBL Facility Documents, the
Other First-Priority Lien Obligations Documents and the Other Second-Priority
Lien Obligations Documents) to adjust or settle any insurance policy or claim
covering or constituting the Common Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Common Collateral.

 

SECTION 2.09.        Refinancings.  The RBL Facility Obligations, the Notes
Facility Obligations, any Series of Other First-Priority Lien Obligations, any
Series of Other Second-Priority Lien Obligations and the agreements or
indentures governing them may be Refinanced, in each case, without notice to, or
the consent (except to the extent a consent is otherwise required to permit the
refinancing transaction under any RBL Facility Document, any Notes Facility
Document, any applicable Other First-Priority Lien Obligations Document or any
applicable Other Second-Priority Lien Obligations Document) of any Notes
Facility Secured Party, any RBL Facility Secured Party, any Other First-Priority
Lien Obligations Secured Party or any Other Second-Priority Lien Obligations
Secured Party, all without affecting the priorities provided for herein or the
other provisions hereof; provided, however, that the requirements set forth in
Section 5.14 shall have been satisfied.  In connection with any Refinancing
contemplated by this Section 2.09, this Agreement may be amended at the request
and sole expense of the

 

24

--------------------------------------------------------------------------------


 

Company, and without the consent of any Representative, (a) to add parties (or
any authorized agent or trustee therefor) providing any such Refinancing, (b) to
confirm that such Refinancing Indebtedness in respect of any First-Priority Lien
Obligations shall have the same rights and priorities in respect of any Common
Collateral vis-a-vis the Second-Priority Lien Obligations as the Indebtedness
being Refinanced and (c) to confirm that such Refinancing Indebtedness in
respect of any Second-Priority Lien Obligations shall have the same rights and
priorities in respect of any Common Collateral vis-a-vis the First-Priority Lien
Obligations as the Indebtedness being Refinanced, all on the terms provided for
herein immediately prior to such Refinancing.

 

SECTION 2.10.        Amendments to Security Documents.

 

(a)                                 Each of the Applicable Second Lien Agent and
Second-Priority Lien Obligations Representatives agrees that each applicable
Second-Priority Lien Obligations Document executed as of the date hereof shall
include the following language (or language to similar effect approved by the
relevant Applicable First Lien Agent):

 

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to [applicable Second Lien Representative] for the benefit of
the [applicable Second-Priority Lien Obligations Secured Parties] pursuant to
this Agreement and (ii) the exercise of any right or remedy by [applicable
Second Lien Representative] hereunder or the application of proceeds (including
insurance proceeds and condemnation proceeds) of any Common Collateral, are
subject to the provisions of the Additional Priority Lien Intercreditor
Agreement dated as of November 29, 2016 (as amended, restated, supplemented,
replaced or otherwise modified from time to time, the “Additional Priority Lien
Intercreditor Agreement”), among Wilmington Trust, National Association, as
Notes Facility Agent and Applicable Second Lien Agent, JPMorgan Chase Bank,
N.A., as RBL Facility Agent and Applicable First Lien Agent, EP Energy LLC and
the Subsidiaries of EP Energy LLC party thereto.   In the event of any conflict
between the terms of the Additional Priority Lien Intercreditor Agreement and
the terms of this Agreement, the terms of the Additional Priority Lien
Intercreditor Agreement shall govern.”

 

(b)                                 In the event that any Applicable First Lien
Agent, any First-Priority Lien Obligations Representative or any First-Priority
Lien Obligations Secured Party enters into any amendment, waiver or consent in
respect of or replaces any First-Priority Lien Obligations Collateral Document
for the purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any First-Priority Lien Obligations
Collateral Document or changing in any manner the rights of such Applicable
First Lien Agent, the applicable First-Priority Lien Obligations Representative
or the applicable First-Priority Lien Obligations Secured Parties, the Company
or any other Grantor thereunder (including the release of any Liens on any
Common Collateral), then such amendment, waiver or consent shall apply
automatically to any comparable provision of each Comparable Second-Priority
Lien Obligations

 

25

--------------------------------------------------------------------------------


 

Collateral Document without the consent of the Applicable Second Lien Agent, any
Second-Priority Lien Obligations Representative or any Second-Priority Lien
Obligations Secured Party and without any action by any of the Applicable Second
Lien Agent, Second-Priority Lien Obligations Representative or Second-Priority
Lien Obligations Secured Party; provided, that such amendment, waiver or consent
does not materially adversely affect the rights of the Applicable Second Lien
Agent, any Second-Priority Lien Obligations Representative or any
Second-Priority Lien Obligations Secured Party in the Common Collateral and not
in the First-Priority Lien Obligations Secured Parties that have a security
interest in the affected Collateral in a like or similar manner (without regard
to the fact that the Liens of such First-Priority Lien Obligations Collateral
Document are senior to the Liens of the Comparable Second-Priority Lien
Obligations Collateral Document).  The Applicable First Agent shall give written
notice of such amendment, waiver or consent to the Applicable Second Lien Agent
(which shall forward such notice upon receipt to each relevant Second-Priority
Lien Obligations Representative); provided that the failure to give such notice
shall not affect the effectiveness of such amendment, waiver or consent with
respect to the provisions of any Second-Priority Lien Obligations Collateral
Document as set forth in this Section 2.10(b).

 

SECTION 2.11.        Possessory Collateral Agent as Gratuitous Bailee for
Perfection.  (a)  Each of the Applicable First Lien Agent and the Applicable
Second Lien Agent, on behalf of itself and the relevant Secured Parties, hereby
agrees that: (i) each Possessory Collateral Agent shall hold the Possessory
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees) as gratuitous bailee for the benefit of each Secured
Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral pursuant to the Notes Facility
Security Documents, the RBL Facility Security Documents, the Other
First-Priority Lien Obligations Security Documents or the Other Second-Priority
Lien Obligations Security Documents, subject to the terms and conditions of this
Section 2.11; (ii) to the extent any Possessory Collateral is possessed by or is
under the control of a Collateral Agent (either directly or through its agents
or bailees) other than the Applicable Agent, such Collateral Agent shall deliver
such Possessory Collateral to (or shall cause such Possessory Collateral to be
delivered to) the Applicable  Agent and shall take all actions reasonably
requested in writing by the Applicable Agent to cause the Applicable Agent to
have possession or control of same; and (iii) pending such delivery to the
Applicable Agent, each other Collateral Agent shall hold any Possessory
Collateral as gratuitous bailee for the benefit of each other Secured Party and
any assignee, solely for the purpose of perfecting the security interest granted
in such Possessory Collateral, if any, pursuant to the applicable RBL Facility
Security Documents, Notes Facility Security Documents, Other First-Priority Lien
Obligations Security Documents or Other Second-Priority Lien Obligations
Security Documents, in each case, subject to the terms and conditions of this
Section 2.11.

 

(b)                                 The duties or responsibilities of the
Possessory Collateral Agent and each other Collateral Agent under this
Section 2.11 shall be limited solely to holding the Possessory Collateral as
gratuitous bailee for the benefit of each Secured Party for purposes of
perfecting the security interest held by the Secured Parties therein.

 

(c)                                  Each of the Applicable First Lien Agent and
First-Priority Lien Obligations Representatives hereby agrees that, upon the
Discharge of all First-Priority Lien Obligations, it shall deliver to the
Applicable Second Lien Agent, to the extent that it is legally

 

26

--------------------------------------------------------------------------------


 

permitted to do so, the remaining Possessory Collateral (if any) held by it,
together with any necessary endorsements (or otherwise allow the Applicable
Second Lien Agent to obtain control of such Possessory Collateral) or as a court
of competent jurisdiction may otherwise direct.  The Company shall take such
further action as is required to effectuate the transfer contemplated hereby and
shall indemnify the Possessory Collateral Agent for loss or damage suffered by
the Possessory Collateral Agent as a result of such transfer except for loss or
damage suffered by the Possessory Collateral Agent as a result of its own
willful misconduct, gross negligence or bad faith.  Neither the RBL Facility
Agent nor any Other First-Priority Lien Obligations Agent shall be obligated to
follow instructions from the Applicable Second Lien Agent in contravention of
this Agreement.

 

ARTICLE III

 

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

 

Whenever a Representative shall be required, in connection with the exercise of
its rights or the performance of its obligations hereunder, to determine the
existence or amount of any First-Priority Lien Obligations (or the existence of
any commitment to extend credit that would constitute First-Priority Lien
Obligations) or Second-Priority Lien Obligations, or the Collateral subject to
any such Lien, it may request in writing that such information be furnished to
it in writing by the other Representatives and shall be entitled to make such
determination on the basis of the information so furnished; provided, however,
that if a Representative shall fail or refuse reasonably promptly to provide the
requested information, the requesting Representative shall be entitled to make
any such determination by such method as it may, in the exercise of its good
faith judgment, determine, including by reliance upon a certificate of the
Company.  Each Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to the Company or any of its
Subsidiaries, any Secured Party or any other Person as a result of such
determination.

 

ARTICLE IV

 

CONSENT OF GRANTORS

 

Each Grantor hereby consents to the provisions of this Agreement and the
intercreditor arrangements provided for herein and agrees that the obligations
of the Grantors under the Notes Facility Security Documents, the RBL Facility
Security Documents, the Other First-Priority Lien Obligations Security Documents
and the Other Second-Priority Lien Obligations Security Documents will in no way
be diminished or otherwise affected by such provisions or arrangements (except
as expressly provided herein or therein).

 

27

--------------------------------------------------------------------------------


 

ARTICLE V

 

MISCELLANEOUS

 

SECTION 5.01.   Notices.  All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail, sent by facsimile, or sent to
the e-mail address of the applicable recipient specified below (or the email
address of a representative of the applicable recipient designated by such
recipient from time to time to the parties hereto), as follows:

 

(a)           if to the Applicable First Lien Agent as of the date hereof or the
RBL Facility Agent, to it at JPMorgan Chase Bank, N.A., 712 Main Street, Floor
85, Houston, TX, 77002, Attn: Jo Linda Papadakis (Telephone No. (713) 216-7743,
Facsimile No. (713) 216-7770, Email: jo.l.papadakis@jpmorgan.com);

 

(b)           if to the Applicable Second Lien Agent as of the date hereof or
the Notes Facility Agent, to it at Wilmington Trust, National Association,
Global Capital Markets, 15950 N. Dallas Parkway, Suite 550, Dallas, TX  75248,
Attention: EP Energy Administrator (Facsimile No. (888) 316-6238, Email:
sgoffinet@wilmingtontrust.com);

 

(c)           if to the Company, to it at EP Energy LLC, 1001 Louisiana Street,
Houston, TX 77002, Attn: Dane Whitehead and Marguerite Woung-Chapman (Facsimile
No. (713) 420-6603); and

 

(d)           if to any other Grantor, to it in care of the Company as provided
in clause (c) above.

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto (and for
this purpose a notice to the Company shall be deemed to be a notice to each
Grantor).  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt (if a Business Day) and on the next Business Day
thereafter (in all other cases) if delivered by hand or overnight courier
service or sent by facsimile or e-mail or on the date that is five (5) Business
Days after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 5.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 5.01.

 

SECTION 5.02.   Waivers; Amendment.  (a)  No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by clause (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for

 

28

--------------------------------------------------------------------------------


 

the purpose for which given.  No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

 

(b)           Subject to the last sentence of Section 2.10(b) and Section 5.14
hereof, neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Applicable First Lien Agent (as directed by the
Representative of each Series of the First-Priority Lien Obligations (with the
consent of the relevant First-Priority Lien Obligations Secured Parties of such
Series to the extent required by, and in accordance with, the terms of the
applicable First-Priority Lien Obligations Documents)), the Applicable Second
Lien Agent (as directed by the Representative of each Series of Second-Priority
Lien Obligations (with the consent of the relevant Second-Priority Lien
Obligations Secured Parties of such Series to the extent required by, and in
accordance with, the terms of the applicable Second-Priority Lien Obligations
Documents)) and, to the extent such amendment, waiver or modification adversely
affects its rights and obligations, the Company.

 

SECTION 5.03.   Parties in Interest.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other RBL Facility Secured Parties, the other Notes
Facility Secured Parties, the Other First-Priority Lien Obligations Secured
Parties and the Other Second-Priority Lien Obligations Secured Parties, all of
whom are intended to be bound by, and to be third party beneficiaries of, this
Agreement.

 

SECTION 5.04.   Survival of Agreement.  All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

 

SECTION 5.05.   Counterparts.  This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract.  Delivery of an executed signature page to
this Agreement by electronic or facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

SECTION 5.06.   Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 5.07.   Governing Law; Jurisdiction; Consent to Service of Process. 
(a)  This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.

 

29

--------------------------------------------------------------------------------


 

(b)           Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement in
the courts of any jurisdiction.

 

(c)           Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in clause (b) of this Section 5.07.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 5.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 5.08.   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 5.09.   Headings.  Article, Section and Annex headings used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

SECTION 5.10.   Conflicts.  In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of any of the Notes
Facility Documents, the RBL Facility Documents, any Other First-Priority Lien
Obligations Documents and/or any Other Second-Priority Lien Obligations
Documents, the provisions of this Agreement shall control.

 

30

--------------------------------------------------------------------------------


 

SECTION 5.11.   Provisions Solely to Define Relative Rights.  The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First-Priority Lien Obligations Secured Parties and the
Second-Priority Lien Obligations Secured Parties in relation to one another. 
None of the Company, any other Grantor or any other creditor thereof shall have
any rights or obligations hereunder, except as expressly provided in this
Agreement (provided that nothing in this Agreement (other than Section 2.05,
2.06, 2.10, 2.11 and Article V) is intended to or will amend, waive or otherwise
modify the provisions of the Notes Facility, the RBL Facility, any Other
First-Priority Lien Obligations Credit Documents or any Other Second-Priority
Lien Obligations Credit Documents), and none of the Company, or any other
Grantor may rely on the terms hereof (other than Sections 2.05, 2.06, 2.10, 2.11
and Article V).  Nothing in this Agreement is intended to or shall impair the
obligations of the Company or any other Grantor, which are absolute and
unconditional, to pay the Obligations as and when the same shall become due and
payable in accordance with their terms.  Notwithstanding anything to the
contrary herein or in any RBL Facility Document, any Notes Facility Document,
any Other First-Priority Lien Obligations Document or any Other Second-Priority
Lien Obligations Document, the Grantors shall not be required to act or refrain
from acting pursuant to this Agreement, any Notes Facility Document, or any
Other Second-Priority Lien Obligations Document, as the case may be, with
respect to any Common Collateral in any manner that would cause a default under
any RBL Facility Document or any Other First-Priority Lien Obligations Document.

 

SECTION 5.12.   Agent Capacities.  Except as expressly set forth herein, none of
the Notes Facility Agent, the RBL Facility Agent, the Other First-Priority Lien
Obligations Agents or the Other Second-Priority Lien Obligations Agents shall
have any duties or obligations in respect of any of the Collateral, all of such
duties and obligations, if any, being subject to and governed by the Notes
Facility Documents, the RBL Facility Documents, the applicable Other
First-Priority Lien Obligations Documents or the applicable Other
Second-Priority Lien Obligations Documents, as the case may be.  It is
understood and agreed that (i) JPM is entering into this Agreement in its
capacity as administrative agent under the RBL Facility, and the provisions of
Section 12 of the Credit Agreement referred to in clause (i) of the definition
of the RBL Facility applicable to JPM as administrative agent and collateral
agent thereunder shall also apply to JPM as the RBL Agent hereunder and
(ii) Wilmington is entering into this Agreement in its capacity as trustee and
collateral agent under the Indenture referred to in clause (i) of the definition
of Notes Facility and collateral agent under the Notes Facility Security
Documents.

 

SECTION 5.13.   Supplements.  Upon the execution by any Subsidiary of the
Company of a supplement hereto in form and substance satisfactory to the
Applicable First Lien Agent and the Applicable Second Lien Agent, such
Subsidiary shall be a party to this Agreement and shall be bound by the
provisions hereof to the same extent as the Company and each Grantor are so
bound.

 

SECTION 5.14.   Requirements For Consent and Acknowledgment.  The Company may
designate hereunder additional obligations as RBL Facility Obligations, Notes
Facility Obligations, Other First-Priority Lien Obligations, Other
Second-Priority Lien Obligations or as a Refinancing of the First-Priority Lien
Obligations or Second-Priority Lien Obligations of any Series if the incurrence
of such obligations is permitted under each of the

 

31

--------------------------------------------------------------------------------


 

First-Priority Lien Obligations Documents, the Second-Priority Lien Obligations
Documents and this Agreement.  If so permitted, the Company shall (i) notify the
Applicable First Lien Agent in writing of such designation (and the Applicable
First Lien Agent shall forward such notice to each Representative then existing)
and (ii) cause any applicable agent in connection with such designation or
Refinancing to execute and deliver to each Representative then existing, a
Consent and Acknowledgment substantially in the form of Exhibit A-1 or
Exhibit A-2, as applicable, hereto.  In connection with any Other First-Priority
Lien Obligations or Other Second-Priority Lien Obligations contemplated by this
Section 5.14, this Agreement may be amended at the request and sole expense of
the Company, by the Applicable First Lien Agent and the Applicable Second Lien
Agent (without the consent of any Secured Party hereunder) (a) to add parties
(or any authorized agent or trustee therefor) providing any such obligations,
(b) to confirm that the holders of such Other First-Priority Lien Obligations
shall have the same rights and priorities with respect to the Collateral
vis-a-vis the holders of the Second-Priority Lien Obligations as the other
First-Priority Obligations and (c) to confirm that such Other Second-Priority
Lien Obligations shall have the same rights and priorities with respect to the
Collateral vis-a-vis the holders of the First-Priority Lien Obligations as the
other Second-Priority Obligations.

 

SECTION 5.15.   Intercreditor Agreements.

 

Notwithstanding anything to the contrary contained in this Agreement, each party
hereto agrees that the First-Priority Lien Obligations Secured Parties (as among
themselves) and the Second-Priority Lien Obligations Secured Parties (as among
themselves) may each enter into intercreditor agreements (or similar
arrangements) with the Applicable First Lien Agent or the Applicable Second Lien
Agent, respectively, governing the rights, benefits and privileges as among the
First-Priority Lien Obligations Secured Parties or the Second-Priority Lien
Obligations Secured Parties, as the case may be, in respect of the Common
Collateral, this Agreement, the RBL Facility Security Documents, any Other
First-Priority Lien Obligations Security Documents, the Notes Facility Security
Documents or any Other Second-Priority Lien Obligations Security Documents, as
the case may be, including as to the application of Proceeds of the Common
Collateral, the priority in respect of the Common Collateral, voting rights,
control of the Common Collateral and waivers with respect to the Common
Collateral, in each case so long as the terms thereof do not violate or conflict
with the provisions of this Agreement, any First-Priority Lien Obligations
Documents or any Second-Priority Lien Obligations Documents, as the case may
be.  In any event, if a respective intercreditor agreement (or similar
arrangement) exists, the provisions thereof shall not be (or be construed to be)
an amendment, modification or other change to this Agreement, any First-Priority
Lien Obligations Document or any Second-Priority Lien Obligations Document, and
the provisions of this Agreement and the First-Priority Lien Obligations
Documents and Second-Priority Lien Obligations Documents shall remain in full
force and effect in accordance with the terms hereof and thereof (as such
provisions may be amended, supplemented or otherwise modified from time to time
in accordance with the terms thereof, including to give effect to any such
intercreditor agreement (or similar arrangement)).

 

SECTION 5.16.   Other Junior Intercreditor Agreements.  In addition, in the
event that the Company or any Subsidiary incurs any obligations secured by a
lien on any Collateral that is junior to any Series of  First-Priority Lien
Obligations (and not designated

 

32

--------------------------------------------------------------------------------


 

hereunder as Second-Priority Lien Obligations) or junior to the Second-Priority
Lien Obligations, then the Applicable First Lien Agent and/or the Applicable
Second Lien Agent may enter into an intercreditor agreement with the agent or
trustee for the lenders with respect to such secured obligations to reflect the
relative lien priorities of such parties with respect to the Collateral and
governing the relative rights, benefits and privileges as among such parties in
respect of the Collateral, including as to application of Proceeds of the
Collateral, priority in respect of Common Collateral, voting rights, control of
the Collateral and waivers with respect to the Collateral, in each case so long
as such secured obligations are permitted under, and the terms of such
intercreditor agreement do not violate or conflict with, the provisions of this
Agreement or any of the First-Priority Lien Obligations Documents or the
Second-Priority Lien Obligations Documents, as the case may be. If any such
intercreditor agreement (or similar arrangement) is entered into, the provisions
thereof shall not be (or be construed to be) an amendment, modification or other
change to this Agreement, any First-Priority Lien Obligations Documents or any
Second-Priority Lien Obligations Documents, and the provisions of this
Agreement, the First-Priority Lien Obligations Documents and the Second-Priority
Lien Obligations Documents shall remain in full force and effect in accordance
with the terms hereof and thereof (as such provisions may be amended, modified
or otherwise supplemented from time to time in accordance with the respective
terms thereof, including to give effect to any intercreditor agreement (or
similar arrangement)).

 

SECTION 5.17.   Further Assurances.

 

Each of the Applicable First Lien Agent, on behalf of itself and each applicable
First-Priority Lien Obligations Secured Party, and the Applicable Second Lien
Agent, on behalf of itself, each Second-Priority Lien Obligations Representative
and each other Second-Priority Lien Obligations Secured Party, agrees that it
and each of them shall take such further action and shall execute and deliver to
the other persons such additional documents and instruments (in recordable form,
if requested) as the relevant First-Priority Lien Obligations Representative or
the relevant Second-Priority Lien Obligations Representative may reasonably
request in writing to effectuate the terms of, and the Lien priorities
contemplated by, this Agreement.

 

[Signature Pages Follow.]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

JPMORGAN CHASE BANK, N.A., as RBL Agent and Applicable First Lien Agent

 

 

 

 

 

 

 

By:

/s/ Jo Linda Papadakis

 

 

Name:

Jo Linda Papadakis

 

 

Title:

Authorized Officer

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Notes Facility Agent and Applicable
Second Lien Agent

 

 

 

 

 

 

 

By:

/s/ Shawn Goffinet

 

 

Name:

Shawn Goffinet

 

 

Title:

Assistant Vice President

 

[Signature Page to Additional Priority Lien Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

EP ENERGY LLC,
as Borrower

 

 

 

 

 

 

 

By:

/s/ Kyle A. McCuen

 

 

Name:

Kyle A. McCuen

 

 

Title:

Vice President and Treasurer

 

 

 

 

EVEREST ACQUISITION FINANCE INC.

 

 

 

 

 

 

 

By:

/s/ Kyle A. McCuen

 

 

Name:

Kyle A. McCuen

 

 

Title:

Vice President and Treasurer

 

 

EP ENERGY GLOBAL LLC

 

 

 

 

 

 

 

By:

/s/ Kyle A. McCuen

 

 

Name:

Kyle A. McCuen

 

 

Title:

Vice President and Treasurer

 

 

 

 

EP ENERGY MANAGEMENT, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Kyle A. McCuen

 

 

Name:

Kyle A. McCuen

 

 

Title:

Vice President and Treasurer

 

 

EP ENERGY RESALE COMPANY, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Kyle A. McCuen

 

 

Name:

Kyle A. McCuen

 

 

Title:

Vice President and Treasurer

 

 

 

 

EP ENERGY E&P COMPANY, L.P.

 

 

 

 

 

 

 

By:

/s/ Kyle A. McCuen

 

 

Name:

Kyle A. McCuen

 

 

Title:

Vice President and Treasurer

 

[Signature Page to Additional Priority Lien Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

CONSENT AND ACKNOWLEDGMENT(1)

(Other First-Priority Lien Obligations)

 

This CONSENT AND ACKNOWLEDGMENT (this “Consent”) dated as of [mm] [dd], [yyyy],
is executed by [         ], as an Other First-Priority Lien Obligations Agent
(the “New Agent”), and acknowledged by [JPMORGAN CHASE BANK, N.A.], as the
Applicable First Lien Agent, [WILMINGTON TRUST, NATIONAL ASSOCIATION], as the
Applicable Second Lien Agent, and EP Energy LLC (on behalf of itself and certain
of its Subsidiaries).

 

This Consent is with respect to that certain Additional Priority  Lien
Intercreditor Agreement, dated as of November 29, 2016 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), by and among the parties (other than the New Agent)
referred to above.  Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

 

Reference is made to [describe new indebtedness] with respect to which [new
agents] (the “New Agent”) is acting as [trustee/collateral agent/authorized
representative].

 

The New Agent hereby (a) agrees to be bound by the terms of the Intercreditor
Agreement as an Other First-Priority Lien Obligations Agent as if it were an
Other First-Priority Lien Obligations Agent as of the date of the Intercreditor
Agreement and (b) represents that it is acting in the capacity of Other
First-Priority Lien Obligations Agent solely for the Secured Parties under
[           ].

 

This Consent shall be governed by, and construed in accordance with, the law of
the State of New York.

 

[Signature Page Follows.]

 

--------------------------------------------------------------------------------

(1)  To be updated in the event of a Refinancing debt or other debt provided for
in Section 5.14..

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

[NEW AGENT]

 

 

 

 

 

By:

 

 

Title:

 

 

Name:

 

 

Acknowledged and Confirmed by, for purposes of the Intercreditor Agreement:

 

[            ],  as Applicable First Lien Agent

 

 

 

 

 

By:

 

 

Title:

 

 

Name:

 

 

 

 

 

 

[            ], as Applicable Second Lien Agent

 

 

 

 

 

By:

 

 

Title:

 

 

Name:

 

 

 

 

 

 

EP ENERGY LLC, on behalf of itself and its Subsidiaries Party to the
Intercreditor Agreement

 

 

 

 

 

By:

 

 

Title:

 

 

Name:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

CONSENT AND ACKNOWLEDGMENT(2)

(Other Second-Priority Lien Obligations)

 

This CONSENT AND ACKNOWLEDGMENT (this “Consent”) dated as of [mm] [dd], [yyyy],
is executed by [         ], as an Other Second-Priority Lien Obligations Agent
(the “New Agent”), and acknowledged by [JPMORGAN CHASE BANK, N.A.], as the
Applicable First Lien Agent, [WILMINGTON TRUST, NATIONAL ASSOCIATION], as the
Applicable Second Lien Agent, and EP Energy LLC (on behalf of itself and certain
of its Subsidiaries).

 

This Consent is with respect to that certain Additional Priority Lien
Intercreditor Agreement, dated as of November 29, 2016 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), by and among the parties (other than the New Agent)
referred to above.  Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

 

Reference is made to [describe new indebtedness] with respect to which [new
agents] (the “New Agent”) is acting as [trustee/collateral agent/authorized
representative].

 

The New Agent hereby (a) agrees to be bound by the terms of the Intercreditor
Agreement as an Other Second-Priority Lien Obligations Agent as if it were an
Other Second-Priority Lien Obligations Agent as of the date of the Intercreditor
Agreement and (b) represents that it is acting in the capacity of Other
Second-Priority Lien Obligations Agent solely for the Secured Parties under
[               ].

 

This Consent shall be governed by, and construed in accordance with, the law of
the State of New York.

 

[Signature Page Follows.]

 

--------------------------------------------------------------------------------

(2)  To be updated in the event of a Refinancing debt or other debt provided for
in Section 5.14..

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

[NEW AGENT]

 

 

 

 

 

By:

 

 

Title:

 

 

Name:

 

 

Acknowledged and Confirmed by, for purposes of the Intercreditor Agreement:

 

[            ], as Applicable Second Lien Agent

 

 

 

 

 

By:

 

 

Title:

 

 

Name:

 

 

 

 

 

 

[            ], as Applicable First Lien Agent

 

 

 

By:

 

 

Title:

 

 

Name:

 

 

 

 

 

 

EP ENERGY LLC, on behalf of itself and its Subsidiaries Party to the
Intercreditor Agreement

 

 

 

 

 

By:

 

 

Title:

 

 

Name:

 

 

 

--------------------------------------------------------------------------------